Citation Nr: 0908284	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  03-00 257A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right knee 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left knee 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for a ventral hernia.

5.  Entitlement to a rating in excess of 10 percent for 
cellulitis of both feet.

6.  Entitlement to a rating in excess of 40 percent for left 
leg varicose veins.

7.  Entitlement to a compensable rating for right leg 
varicose veins.

8.  Entitlement to a compensable rating for recurring 
urethral calculi.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1969 to November 1989.  These matters are before the 
Board of Veterans' Appeal (Board) on appeal from July 2002 
and April 2004 rating decisions by the Houston RO.  

A July 1999 rating decision denied service connection for 
disabilities of both knees.  The Veteran initiated an appeal 
of those denials; he withdrew the appeal in October 2001 
correspondence, and the July 1999 rating decision became 
final.  The instant appeal in the matters of service 
connection for right and left knee disability is from a 
subsequent (January 2007) rating decision that reopened the 
claims and denied them on de novo review.  The question of 
whether new and material evidence has been received to reopen 
the claim must be addressed by the Board because the matter 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate it on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end; hence, what the 
RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  The Board has characterized the 
claims accordingly.

The matter of entitlement to a total disability rating based 
on individual unemployability (to include on an 
extraschedular basis) has been raised by the record and the 
veteran's allegations.  It is referred to the RO for initial 
consideration (after the development sought in the matters at 
hand is completed. 
The matters of service connection for a back disability and a 
right knee disability (on de novo review), whether new and 
material evidence has been received to reopen claims of 
service connection for a ventral hernia and a left knee 
disability, and entitlement to a compensable rating for right 
leg varicose veins are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  A final July 1999 rating decision denied the Veteran's 
claim of service connection for a right knee disability 
essentially on the basis that there was no nexus between 
current right knee disability and the Veteran's service.

2.  Evidence received since the July 1999 rating decision 
includes competent evidence of a nexus between the Veteran's 
current right knee disability and his service; relates to the 
unestablished fact necessary to substantiate the claim of 
service connection for a right knee disability; and raises a 
reasonable possibility of substantiating the claim.

3.  The Veteran's bilateral foot cellulitis is not on an 
exposed part, does not affect at least 20 percent of his 
entire body, and has not required corticosteroid or other 
immunosuppressive drug systemic therapy with a total duration 
of 6 weeks or more in a 12-month period.

4. The Veteran's left leg varicose veins are not shown to be 
manifested by persistent ulceration; massive board-like edema 
also is not shown.

5. The Veteran's recurring urethral stone formation is not 
shown to have required diet or drug therapy or invasive or 
non-invasive procedures more than two times per year; 
occasional attacks of colic are not shown. 


CONCLUSIONS OF LAW

1.  Evidence received since the July 1999 rating decision is 
new and material, and the claim of service connection for a 
right knee disability may be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008). 

2.  A rating in excess of 10 percent for cellulitis of both 
feet is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.7, 4.118, Diagnostic Code (Code) 
7806 (2008).

3.  A rating in excess of 40 percent for left leg varicose 
veins is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.104, Code 7120 (2008).

4.  A compensable rating for status post urethral calculus is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.31, 4.115b, Codes 7509, 7510 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b) (1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).  
In a July 2003 letter (prior to the RO's initial adjudication 
of claims pertaining to the right knee, cellulitis, varicose 
veins, and status post urethral calculus), the Veteran was 
informed of the evidence and information necessary to 
substantiate his service connection and increased ratings 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of the claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  A March 2006 letter provided notice regarding 
disability ratings and the effective dates of awards. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in a claim to reopen, notice to the claimant must 
include (with some specificity) notice of what is necessary 
to reopen the claim, as well as notice of what is needed to 
substantiate the underlying claim.  With respect to right 
knee disability any Kent-mandated notice defect would is non-
prejudicial as this decision reopens the claim, and addresses 
it de novo.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) the Court 
held that in an increased rating claim, VCAA notice must 
include, with some degree of specificity, notice of what 
evidence is needed to substantiate the claim.  A June 2008 
letter from the RO provided the Veteran such notice, and a 
July 2008 supplemental statement of the case (SSOC) then 
readjudicated the claims.  In August 2008, the Veteran 
submitted a statement that he had no additional evidence to 
submit.  He is not prejudiced by any technical notice timing 
or content defect that may have occurred earlier, nor is it 
otherwise alleged.

Regarding the issues being addressed on the merits, the 
veteran's service treatment records (STRs) are associated 
with his claims file, and all pertinent/identified 
postservice records that could be obtained have been 
obtained.  The Veteran was afforded VA examinations for with 
respect to his claims involving cellulitis, varicose veins, 
and urethral calculus.  He has indicated that he was granted 
disability benefits by the Social Security Administration 
(SSA).  The medical records considered by the SSA in making 
its decision are not associated with the claims file (and are 
addressed in greater detail) in the remand following this 
decision).  Although the Board is required to obtain these 
records (Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992)), they are not needed to reopen the claim of service 
connection for a right knee disability, or needed to decide 
the increased ratings claims considered on the merits, 
because any records the SSA considered  in making its 
decision in 2001 would not contain information relevant to 
the status of the disabilities being rating during the appeal 
period, as the claims for increase were received in January 
2003.  VA's duty to assist is satisfied.

II. New and Material Evidence

A. Legal Criteria for New and Material Evidence and Service 
Connection 

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is received.  38 U.S.C.A. § 5108.  "New" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus 
v. Principi, 3 Vet. App. 510 (1992). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance in the evidence 
regarding service origin, reasonable doubt is to be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim. If so, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

B. Factual Background and Analysis

Service connection for a right knee disability was denied by 
July 1999 rating decision essentially on the basis that there 
was no evidence of a nexus between current right knee 
disability and the Veteran's service.  He perfected an appeal 
of the denial, but withdrew the appeal before the Board 
entered a decision on the merits.  Accordingly, the July 1999 
rating decision is final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the July 1999 rating 
decision included the Veteran's STRs, which include a June 
1987 treatment report noting that he sustained a right knee 
injury three weeks prior, and had persistent swelling and 
radiation of pain.  X-rays of the were within normal limits.  
The assessment was probable right medial meniscal tear.  On 
service separation examination, there were no findings or 
diagnosis pertaining to the knee.  An associated medical 
history report notes the Veteran's right knee was swollen and 
painful secondary to an aerobics run, 1986.  It was treated 
with a brace, and was still symptomatic.  

A January 1991 VA examination report and November 1992 to 
January 1998 treatment notes do not contain information 
pertaining to the Veteran's right knee.  

Evidence added to the record since the July 1999 rating 
decision includes a February 2000 VA examination report , a 
May 2000 statement, 2000 to 2008 treatment records, February 
2000 and October 2006 VA examination reports (with an April 
2007 addendum), a May 2006 statement from Lackland Air Force 
Base, and a March 2007 statement from a private chiropractor.

On February 2000 VA examination, the Veteran's claims file 
was reviewed and his medical history was noted.  He reported 
a progression in knee pain and stiffness, and noted his 
current knee complaints associated with certain activities.  
X-rays of the right knee revealed mild degenerative joint 
disease.  The examiner opined that there is no indication 
that the Veteran's current knee complaints are a result of 
injuries sustained during service.  

A May 2000 VA statement notes the Veteran had moderate to 
severe degenerative joint disease in the right knee and an 
opinion that the Veteran's chronic condition was most likely 
present for many years and was (50-50 likelihood) caused by 
or worsened by activities related to his job on active duty.

2000 to 2008 treatment records reflect the Veteran had 
complaints, treatment, and diagnoses of a right knee 
disability.  An April 2000 record notes X-ray evidence of 
osteoarthritis of the right knee.  

A May 2006 record from the orthopedic clinic at Lackland Air 
Force Base notes that the Veteran was denied VA benefits for 
his knee disability because there was no nexus between the 
disabilities and his military service/injuries incurred 
therein. The Veteran provided medical records to review.  The 
examiner noted that the Veteran's right knee injury in 1987 
was diagnosed as a possible medial meniscal tear, and opined 
that the Veteran's current condition has a component with 
natural progression over time, but that he did have a history 
of injury to his right knee documented in service.  

On October 2006 VA examination, a physician's assistant 
reviewed the claims file and examined the Veteran.  The 
diagnosis was bilateral degenerative joint disease of the 
knees.  The opinion was that the Veteran's bilateral knee 
condition was not due to or aggravated by service.  

A March 2007 Statement from the Veteran's chiropractor notes 
treatment records from service the Veteran provided were 
reviewed.  He opined that it was not only likely but certain 
that the Veteran's conditions are related to his complaints 
shown in service.  

An April 2007 addendum o the October 2006 VA examination 
report notes that the chiropractor's statement did not 
identify any specific orthopedic disorders such as the 
Veteran's knee when he offered an opinion relating the 
Veteran's conditions to service.  The VA physician agreed 
with the 2006 VA examiner that it is less likely than not 
that the Veteran's current knee problems are related to his 
service.

The Board finds that new and material evidence has been added 
to the record that relates to an unestablished fact necessary 
to substantiate the Veteran's claim.  The May 2006 statement 
and, to a greater degree, the May 2000 opinion suggest that 
there is a nexus between the Veteran's current right knee 
disability and his service.  This evidence is new because it 
was not of record in July 1999.  It is material because there 
was previously no medical nexus evidence that supported the 
Veteran's claim.  When it is considered with the other 
evidence of record, namely, right knee complaints and 
treatment in service and a current diagnosis of a right knee 
disability, it raises a reasonable possibility of 
substantiating the claim.  Accordingly, the evidence is new 
and material and the claim seeking service connection for a 
right knee disability may be reopened.

III. Increased Ratings

A. Legal Criteria

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In every instance where he schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The Veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.





B. Factual Background and Analysis

Cellulitis

The veteran's cellulitis of the feet became manifest in 
service and led to the removal of toenails.

On September 2003 VA examination, the Veteran complained of 
recurrent foot infections since military service primarily 
associated with dried hyperkeratotic skin in the soles of his 
feet, the posterior margins of the heels, and the medial 
margin of the left great toe with fissuring.  The podiatrist 
noted that there was no relevant pain, weakness, 
fatigability, problematic motion, edema, instability, or 
tenderness.  The Veteran had dry, hyperkeratotic skin on the 
soles of both feet with superficial fissures present, 
including the plantar medial margin of the left great toe and 
the posterior aspects of the heels but without active 
infectious process or break in skin integrity.  There was no 
overt tinea pedis/concentric hyperkeratotic pattern.  The 
great toenails have been satisfactorily treated without 
recurrent growth in the nail beds.

A June 2006 VA podiatry record notes the Veteran's complaints 
of dry feet.  He reported that he used medication 
infrequently and that he often walked barefoot.  The 
assessment was hyperhydrosis, tinea pedis, and tylomata.

On September 2006 VA examination, the examiner notes the 
Veteran had a history of "cellulitis" as bacterial 
superinfection of tinea pedis which was stable and reasonably 
well managed with topical antifungal agents.  The Veteran had 
dry skin on the soles of both feet, but no active tinea 
pedis.  There was mild hyperkeratosis about the medial aspect 
of the left first metatarsal phalangeal joint and hallux, as 
well as about the plantar medial aspect of the right first 
metarsal phalangeal joint.  He had mild mycotic dystrophy 
affecting the lesser toenails of the left foot, more so than 
the right foot with disatal subungual onychomycosis pattern.  
There was mild swelling of the left foot and diminished light 
touch sensation about the lateral aspect of both feet (spinal 
origin).  The assessment was that the Veteran's feet were 
clinically quiescent/clear regarding tinea pedis and 
certainly completely resolved regarding prior "cellulitis" 
with no residual sequelae.  He had xerosis/dry skin and, in 
relationship to his complaint of ongoing puritus, he may 
legitimately be experiencing ongoing "subclinical" tinea 
pedis (i.e., without over cutaneous manifestations but 
admitting systemic complaints such as pruritis, and 
alleviated by a topical medication).  Onychomycosis was 
present affecting the lesser toenails of the left foot more 
so than the right foot and he had satisfactory result after 
total phenol nail matricectomy more permanently clear nail 
bed on the left great toe than the right great toe.  The 
total body involvement for the Veteran's tinea pedis and 
onychomycosis is less than .5 percent.  Ranges of motion were 
not additionally limited by pain, fatigue, weakness, or lack 
of endurance following repetitive use.  The feet, in and of 
themselves, caused no impairment in his ability to walk, 
stand, or in distance tolerance.  

An October 2007 VA treatment record indicates the Veteran had 
dry skin and calluses on his heels.

There is no diagnostic code that specifically for cellulitis; 
therefore, the disability is rated by analogy under Code 7806 
(for eczema).

The current (and applicable) Code 7806 criteria (revised 
effective from August 30, 2002) provide that a 10 percent 
rating is warranted for involvement of at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is warranted for involvement of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; when systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating requires more than 40 percent of the entire body or 
more than 40 percent of exposed areas, affected, or; constant 
or near- constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12- 
month period.  38 C.F.R. § 4.118.

Both VA examiners found dry and hyperkeratotic skin that 
affected the soles and heels of the Veteran's feet and no 
obvious tinea pedis.  In 2006, onychomycosis was noted on 
some of the lesser toes.  Notably, neither examiner indicated 
that these findings were related to the veteran's service-
connected cellulitis.  In fact, the September 2006 examiner 
specifically stated that the veteran's cellulitis was 
completely resolved and that there were no residuals.  
Regardless, even if all these findings were considered 
manifestations of the veteran's cellulitis (and there is no 
evidence that they are), they only affect the Veteran's feet 
and  the .5 percent of entire body involvement shown falls 
well short of the criteria for the next higher, 30 percent, 
rating.

The Board has considered whether a higher rating is possible 
by rating the disability as scars.  However, Code 7802 (scars 
other than head, face, or neck, that are deep or cause 
limitation of motion) requires that the area or areas 
affected exceed 12 square inches (39 square cm.).  38 C.F.R. 
§ 4.118.  Such extensive involvement is not shown.

In summary, on close review of the entire record the Board 
found no distinct period during which the criteria for the 
next higher (30 percent) rating were met.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  A preponderance of the 
evidence is against a rating in excess of 10 percent for the 
Veteran's cellulitis of the feet.  Accordingly, the claim 
must be denied.

Varicose Veins

The Veteran's left leg varicose veins became manifest in 
service.  

In June 2003, the Veteran underwent surgery for left leg 
varicose veins.  

An August 2003 VA treatment note indicates the Veteran had a 
large area of inflammation along the incision site with an 
open 2 cm area with serous drainage and some tenderness.  The 
impression was a possible infection.  Records dated later 
that month indicate the wound was healing.  In September 
2003, he complained of some loss in sensation to the medial 
thigh.  
On September 2003 VA examination, it was noted that the 
Veteran had a surgical history of multiple vein stripping 
procedures.  Additional surgeries were performed in 2001, 
2002, and 2003.  The most recent surgery involved a 17-inch 
incision that extended 3/4 of the way around the thigh in the 
upper medial thigh, extending to the lateral and posterior 
aspect to address a venous malformation that was causing 
recurrence of varicose veins.  The wound from the procedure 
had become infected, but was now healed except for a small 
area in the middle of the scar, which was no longer draining.  
There was swelling in both legs, left greater than right.  He 
veteran complained of throbbing and shooting left thigh pains 
sufficient to wake him at night.  The discomfort increased 
when he was on his feet for any length of time.  He was able 
to walk only less than one block before discomfort prevented 
him from continuing.  The left thigh throbbing had gradually 
lessened each week since the June 2003 surgery.  He was still 
sensitive to touch and obviously inflamed, and he had more 
discomfort if he stood longer than 30 minutes.  The left 
thigh was 24 inches in circumference in comparison to 20 
inches for the right thigh.  The calves were equal.  Exercise 
created more discomfort (but was not considered precluded).  
The left leg healing process was incomplete; the leg was 
still swollen, indurated, and painful.  The Veteran had been 
a bus driver and stopped working in 1999 because he was 
unable to work a 6-hour shift due to the pain, swelling, and 
burning discomfort.  He changed positions frequently to 
obtain relief.  The varicose veins were surrounding the area 
of the incision and were present on the medial aspect of the 
left leg.  Prolonged standing and walking increased left 
thigh pain.  There was obvious edema still present from 
previous surgery that was helped somewhat by elevation.  The 
Veteran wore compression hose that helped some.  There were 
no ulcers, pigmentation, or eczema in the left leg, but there 
were edema and stasis, which became worse towards the end of 
the day.  The Veteran could not be active due to the severity 
of his left leg pain.  The condition of the left leg rendered 
him unable to work because of the recurrent pain and 
discomfort in the medial aspect of the left thigh due to 
venous malformation and multiple surgical procedures.  
Sitting for extended periods of time or standing or walking 
for extended periods of time increased the pain a great deal.  

A November 2003 VA treatment note indicates the Veteran 
complained of increased pain and mild edema at the site of 
the June 2003 left leg surgery.  He had mild erythema of the 
left thigh since the surgery, and indicated that it was 
mildly worse.  Physical evaluation of the left leg revealed a 
well healed surgical scar with an opening at the mid scar; 
there was no surrounding drainage.  There were mild erythema 
and warmth.  The area of skin discoloration was 20 cm x 20 
cm.  On the left medial aspect of the shin was a 6 x 6 cm 
area of mild erythema with scaling skin.  The assessments 
were mild left thigh cellulitis and left leg shin tinea.  
A January 2004 VA treatment report notes the Veteran 
complained of pain, numbness, and a burning sensation in the 
left leg.  There was swelling in the area.  In April 2004, 
the Veteran complained of left thigh pain.  He reported that 
driving for less than 20 minutes caused increased swelling 
with pain and redness.  There was increased temperature in 
the area.  Physical examination revealed left upper thigh 
redness, increased warmth to palpation, erythema, and 
tenderness to palpation.  

An April 2004 VA treatment note reveals the Veteran 
complained of intermittent swelling in the right leg and 
groin.  Swelling the previous weekend had resolved with 
antibiotics.  He was not wearing his supportive garment.  In 
August 2004, he reported that his below the left knee 
varicose veins were painful when he stood.  He also 
complained of a constant neuropathic-type pain described as 
tingling, stabbing, and shooting throughout the left leg.  
The pain had been worse since removal of a venous 
malformation in 2003.  Objectively, the circumference of the 
left thigh was greater than the right, but the edema was non-
pitting.  There was pitting edema of the left foot.  Pinprick 
sensation was decreased over the left medial thigh and there 
were large varicose veins below the left knee when the 
Veteran stood.  The feet were warm and there were no ulcers.  
The physician explained that the surgical correction of the 
varicosity could only possibly improve symptoms associated 
with large veins and not correct neuropathic type pain.  

In October 2004, the Veteran underwent left leg varicose vein 
surgery at a VA facility.  In December 2004, approximately 6 
weeks after the surgery, he continued to have pain that did 
not improve.  There was induration at the medial aspect of 
the left leg in the area inferior to the knee that measured 
approximately 3 cm in diameter.  Other areas of avulsion were 
intact.  January and February 2005 records note the Veteran 
reported his left leg pain had decreased tremendously after 
his surgery.  He had left anterior calf and right posterior 
upper thigh pain.  There was no change in pain with exercise 
or a change in position.  The left leg was edematous and 
there was a hematoma in the anterior calf that measured 2 x 1 
cm.  In March 2005, it was noted that there was less edema in 
the left leg.  

On October 2005 VA examination, the Veteran reported that the 
wounds from October 2004 vein surgery had healed, but that he 
continued to have left leg swelling.  He reported he could 
walk approximately a half block before he had entire lower 
left leg pain, fatigue, swelling, and discomfort.  Although 
his period of convalescence was completed, he continued to 
have swelling in his leg.  He had discomfort with prolonged 
sitting.  Exercise was encouraged, but was limited due to 
pain and discomfort.  He wore elastic stockings, hose, and 
pantyhose elastic equipment in his pelvis and both legs that 
did not help.  Elevation of the left leg relieved his 
symptoms somewhat.  There was too much swelling in the left 
leg to determine a pulse; however, Doppler studies revealed 
arterial circulation and no blockage in the deep femoral 
veins.  There was no eczema.  The examiner noted that there 
were no varicose veins, post-thrombophlebitic syndrome, or 
deep vein thrombosis.  The left thigh measured 27 inches 
compared to 23 inches on the right.  The left calf measured 
17 inches compared to 16 inches on the right.  The left ankle 
measured 13 inches compared to 10.5 inches on the right.  The 
physician commented that the wounds associated with the 
October 2004 surgery had completely resolved and that the 
continued swelling of the entire left lower extremity was due 
to arteriovenous malformation in the upper thigh.  From a 
functional standpoint, the Veteran was unable to work due to 
the swelling and discomfort in his left lower leg secondary 
to the arteriovenous malformation; specifically, he was 
unable to work at any job that would require walking, 
although he could perform in a job where he could sit down 
and move around slightly.  

In January 2006, the Veteran submitted color photographs of 
his left leg.

A May 2006 pain clinic record notes the Veteran had left leg 
edema.

On October 2006 VA examination, the Veteran reported that he 
could only walk a half of a block due to left leg pain, 
swelling, itching, and burning.  He was unable to stand or 
walk for prolonged periods of time.  Prior surgeries improved 
his symptoms, but did not eliminate them.  The itching, 
burning, and aching in his left leg were present at rest but 
worsened with repetitive motion such as walking or standing, 
and also upon prolonged sitting.  The Veteran had visible 
spider veins behind the left knee and multiple scarring on 
his leg due to the multiple stripping that had occurred.  A 
large incision was noted in the upper medial aspect of the 
left thigh at the site of the arteriovenous malformation 
removal.  There were no ulcers or eczema in the left leg, 
which was more swollen than the right leg.  

A February 2007 vascular consult report notes the Veteran's 
complaints of aching and heaviness with prolonged standing.  
The left leg was more swollen than the right.  He had good 
pedal pulses and many clusters of varicosities below the 
knee.  A July 2007 operative report notes the Veteran had 
vascular surgery on his left leg for venous insufficiency.  A 
couple of weeks following the surgery there were several 
small varicosities still present on the left shin area.  A 
venous study found no evidence of deep vein thrombosis.  In 
August 2007, it was noted he had no new complaints.  He 
indicated he wore elastic stockings, but not continuously.  
The examiner noted there were varicose veins on the left leg 
with non-pitting edema.  

At the outset, it is noteworthy that from December 10 , 2001 
until February 1, 2002; from June 25, 2003 until August 1, 
2003; and from October 29, 2004 until January 1, 2005 the 
Veteran's varicose veins were rated totally disabling under 
38 C.F.R. § 4.30 (for convalescence following surgery).  The 
Veteran has not filed notices of disagreement with the rating 
decisions that assigned the convalescent ratings, and those 
periods of time are not for consideration herein.

On close review of the record, the Board finds no distinct 
period during which the criteria for the next higher (60 
percent) rating were met.  See Hart, supra.

Varicose veins are rated under Code 7120, which provides for 
a 40 percent rating with persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating requires persistent edema or 
subcutaneous induration, stasis pigmentation or eczema and 
(emphasis added) persistent ulceration.  A 100 percent rating 
is warranted when due to the varicose veins there is massive 
board-like edema with constant pain at rest.  38 C.F.R. 
§ 4.104.

While the records show that the Veteran's left leg varicose 
veins have required multiple stripping procedures, and 
continue to cause manifestations such as persistent edema and 
stasis pigmentation or eczema, they are not shown to be 
manifested by ulcerations.  What distinguishes the criteria 
for the next higher, 60 percent, evaluation for varicose 
veins from the criteria for the currently assigned 40 
percent, is that in addition to the criteria for 40 percent, 
there must also be persistent ulceration.  As such has not 
been noted, the schedular criteria for the 60 percent rating 
are not met, and such rating is not warranted.  Notably, the 
record also does not show that there is massive, board-like 
edema, so as to warrant a 100 percent rating under Code 7120.

Status Post Urethral Calculus

The Veteran had a urethral calculus in service.

On September 2003 VA examination, it was noted the Veteran 
last had kidney stones in 2001.  His frequency of urination 
was once at night and every three hours during the day.  
There was no hesitancy or dysuria.  He was last hospitalized 
for a urinary evaluation in 2001.  He has never been 
catheterized, or had dilations, or drainage procedures.  He 
had not been on diet therapy or medication.  There were no 
invasive procedures.  He had no genitourinary tract problems 
when he was not passing a stone.  The examiner's conclusion 
was that there was no residual abnormality from multiple 
kidney stones.  

January and February 2006 VA urology notes indicate the 
Veteran reported no hesitancy and that he voided with good 
force of stream.  There was post-void dribbling but no gross 
hematuria or dysuria.  He was evaluated related to his 
history of calculus.  X-rays revealed two large calculi 
within the left inferior pole kidney, the largest measuring 1 
cm in diameter.

On October 2006 VA examination, the Veteran indicated that he 
had no nocturia, but that he passed urine every hour on the 
hour during daytime hours.  There was dribbling but no 
incontinence.  He had no recurrent urinary tract infections 
and has had no acute nephritis.  He has had no diet therapy, 
dilations, drainage procedures, or medications.  He had had 
no invasive or noninvasive procedures since 1999. 

A March 2007 urology record notes the Veteran denied 
hematuria, dysuria, or renal colic.  He had a history of 
renal stones that mostly passed spontaneously.  He denied any 
recent hematuria, stones, UTIs, or voiding difficulties.  
There was no change in his medical history since his last 
appointment in February 2006.  X-rays of the abdomen revealed 
tightly grouped calcifications in the lower pole of the left 
kidney with the greatest measuring 1.4 cm. in diameter.  The 
impression was nephrolithiasis, asymptomatic.  In December 
2007, he was seen for a follow-up of cluster of lower pole 
stones noted in March, which were asymptomatic.  He voided 
with good force and had no hesitancy.  There was some post 
void dribbling and nocturia 3 to 4 times.

The Veteran's recurring urethral calculi (kidney stones) are 
under Code 7510 (for ureterolithiasis), which provides for 
rated as hydronephrosis (under Code 7509), except for 
recurrent stone formation requiring one or more of the 
following: 1. diet therapy, 2. drug therapy, 3. invasive or 
non-invasive procedures more than two times per year.  In 
such even a 30 percent rating is to be assigned.  38 C.F.R. 
§ 4.115b, Code 7510  A 10 percent rating is warranted under 
Code 7509 when there is only an occasional attack of colic, 
not infected and not requiring catheter drainage. A 20 
percent rating requires frequent attacks of colic that 
requires catheter drainage.  A 30 percent rating additionally 
requires infection, kidney function impairment.  Severe 
hydronephrosis is rated based on renal dysfunction.  
38 C.F.R. § 4.115b.   

Since there is no evidence that the Veteran's recurring 
urethral stone formation has required diet or drug therapy, 
or invasive or non-invasive procedures during the appeal 
period, the disability must be rated under Code 7509 (as 
hydronephrosis).  All of the compensable ratings under Code 
7509 require attacks of colic.  Inasmuch as such attacks have 
not been noted (and the Veteran has specifically denied such 
attacks; see March 2007 record noted above), a 0 percent 
rating must be assigned.  38 C.F.R. § 4.31.


ORDER

The appeal to reopen a claim of service connection for a 
right knee disability is granted.

A rating in excess of 10 percent for cellulitis of both feet 
is denied.

A rating in excess of 40 percent for left leg varicose veins 
is denied. 

A compensable rating for recurring urethral calculi is 
denied.


REMAND

Since the claim of service connection for a right knee 
disability has been reopened,  the analysis must proceed to 
de novo review.  There is conflicting medical evidence in the 
record regarding the etiology of the Veteran's right knee 
disability.  The medical opinions in support of the Veteran's 
claim were not based on a review of the complete record.  The 
VA examiners who reviewed the Veteran's claims file and 
provided opinions weighing against his claim did not explain 
the rationale for the opinions.  Consequently another 
examination to secure a nexus opinion is necessary.  

The Veteran has indicated that in 2001 he was awarded SSA 
disability benefits.  As the medical records considered in 
making that award may contain information that has bearing on 
the Veteran's claims seeking service connection, and are 
constructively of record, they must be secured.  

The Veteran received inadequate (under Kent, supra) notice as 
to his claims seeking to reopen claims of service connection 
for left knee and ventral hernia disabilities.  The May 2002 
and July 2003 letters did not advise him of the bases for the 
prior denials of the claims, nor was he informed of what type 
of evidence would suffice to reopen the claims.  

A July 2003 letter provided what appears to be adequate 
notice in the matter of service connection for a back 
disability; however, March and May 2006 letters erroneously 
informed the Veteran that new and material evidence was 
needed to reopen the claim (on remand there will be 
opportunity to amend this defect).  An October 2006 VA 
examiner provided diagnoses of lumbar spondylosis and 
degenerative joint disease.  The examiner opined that the 
Veteran's current low back pain was not due to or aggravated 
by service.  It was noted that the Veteran's STRs were silent 
as to the back, and that one complaint of low back pain was 
related to the Veteran's stone formation problem.  In April 
2007 another VA provider reviewed the claims file, and 
concurred with the opinion.  It appears that the VA 
examiner's review of the record was less than complete.  
While a July 1988 record does note complaints of low back 
pain associated with kidney stones, there is also a November 
1977 record which notes X-rays of the lumbar spine were taken 
due to recurrent complaints of low back pain, and a July 1979 
record notes the Veteran had a 2 to 3 year history of low 
back pain, and had been in constant pain for 2 months.  
Examination of the lumbar spine revealed muscle spasms and 
increased pain with range of motion.  In light of the 
complaints noted in service and the current diagnoses of a 
low back disability a nexus opinion based on a thorough 
review of the record is necessary.  [The Board also notes the 
Veteran suffered intercurrent postservice lumbar spine 
injuries that must be taken into account.  Worker's 
Compensation records reveal he was injured at work in March 
1991, and again apparently in a fall from a roof .  Records 
of those injuries are critical evidence in this matter, and 
must be secured.   

Finally, the October 2006 VA examination report is inadequate 
for rating the Veteran's right leg varicose veins.  The 
examiner focused on the left leg, and the findings reported 
as to the right leg are not adequate to evaluated the 
disability under the applicable rating criteria.  

Accordingly, the case is REMANDED for the following action:
1.  Regarding the claims to reopen claims 
of service connection for ventral hernia 
and for a left knee disability, the RO 
should  provide the Veteran the notice 
required in claims to reopen under Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The 
RO must also provide the Veteran 
corrective notice as to his claim of 
service connection for a back disability 
(i.e., that he does not need to reopen 
the claim).  He should have ample 
opportunity to respond, and the RO should 
complete any further action suggested by 
his response.

2.  The RO should obtain from SSA copies 
of the complete medical records 
considered in their award of SSA 
disability benefits to the Veteran.

3.  The RO should arrange for a VA 
vascular examination to determine the 
current severity of the Veteran's right 
leg varicose veins.  His claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  Any 
tests of studies deemed necessary should 
be completed, and all pertinent findings 
should be reported in detail.  The 
findings reported should include whether 
there is (and the extent of any) edema, 
stasis pigmentation, eczema, ulceration, 
and subcutaneous induration.

4.  The RO should also arrange for the 
Veteran to be examined by an orthopedist 
to determine the likely etiology of the 
his current low back disability.  The 
Veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  Based on review of the 
record (noting both the complaints in 
service and the postservice injury 
history) and examination of the Veteran, 
the examiner should provide an opinion as 
to whether the Veteran's low back 
disability (or any portion of it, with 
specificity as to portion, if any) is at 
least as likely as not related to his 
service, and specifically back complaints 
noted therein?  The examiner must explain 
the rationale for all opinions given.  If 
an opinion sought cannot be provided 
without resort to speculation, the 
examiner should so indicate, with 
explanation.

5.  The RO should then readjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate SSOC, and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These 
matters must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


